DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 06/30/2021.  Claims 1 and 3 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-3 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Harris has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended as “such that tactile sensations provided at positions on the touch face are the same as each other”. However, the original specification discloses the operator preferably obtains nearly the same pressure sensation and nearly the same touch sensation at each position on the touch face 11a in paragraph 38 of the publication of the current application. Therefore, the above amendment of claim 1 lacks sufficient support by stating the tactile sensations provided at positions on the touch face are the same as each other since the original specification states nearly the same. Claim 3 suffers from the same problem.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takenaka et al. (US. Pub. No. 2005/0057527) in view of Tsuji (JP11212725A-1999-08-06, .
As to claims 1 and 3,    (Currently Amended) Takenaka discloses an input apparatus [figure 5, abstract, an information display device], associated with its corresponding control method of the input apparatus, comprising:
a touch sensor [figure 5, touch panel “TP”] configured to detect a touch input [abstract, the touch force by the user]; 
a piezoelectric element [figure 5, strip-like piezoelectric elements “E”] mounted on the touch sensor [figure 5, “E” is mounted on the touch panel at a respective spaced distance from the support “100”]; and
 a control unit [the control unit of the information display device] configured to detect a pressure load on a touch face of the touch sensor based on an output signal of the piezoelectric element [paragraph 53, the touch panel “TP” is pressed, the strip-like piezoelectric element “E” is warped to generate predetermined voltages] and, to drive the piezoelectric element such that the tactile sensation is provided to an object pressing the touch face [figures 9A-9C, when touch input force is detected, the piezoelectric element “E” is driven to vibrate and provide tactile sensation, abstract, paragraph 18].
Takenaka does not explicitly disclose the touch sensor configured to detect a touch position;
when the pressure load detected satisfies a standard, to supply driving signals changed based on the touch position to the piezoelectric element, such that 
Tsuji teaches an input apparatus [drawing 15, abstract, “an information display device”] with a control unit [drawing 16, controlling circuit part “CT”] configured to detect a pressure load on a touch face [abstract, the operation surface 11 is pressurized with a finger], and when the pressure load detected satisfies a standard [abstract, when the operation force larger than a prescribed threshold value] to provide a tactile sensation [abstract, the operation surface 11 is vibrated], to supply driving signals [drawing 15, driving signals supplied to “E1-E4” are mounted on “10T”] based on the touch position to the piezoelectric element, such that the tactile sensation is provided at each position on the touch face to an object pressing the touch face [abstract, an operator obtains the operation feeling by the vibration, paragraph 127, an effective operation feeling can be given according to the operation area]. Tsuji further teaches a piezoelectric element mounted on a touch sensor in the corners to be in continuous direct contact with and to be entirely supported by the touch sensor [figure 3, piezoelectric element “30” mounted on a touch sensor “10” to be in continuous direct contact with and to be entirely supported by the touch sensor].
Since the inventions of Takenaka and Tsuji both relate to using piezoelectric elements with touch panel, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to determine whether the pressure load of the touch force satisfies a standard to drive the piezoelectric element based on the touch position such that the tactile sensation is provided to an object pressing the touch face and to place the piezoelectric element in continuous direct contact with and entirely 
Takenaka, as modified by Tsuji, does not explicitly disclose the touch sensor configured to detect a touch position; and
to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at positions on the touch face are the same as each other, to an object pressing the touch face.
Satoh teaches an input apparatus [figure 1, “100”] comprising a touch sensor [figure 1, press portion “2a”] configured to detect a touch position [paragraph 67, the information processing apparatus receives the position at which the touch panel portion “2” is pressed as X-Y coordinate values, recognizes an operation function item corresponding to the X-Y coordinate values…].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to have the touch sensor to detect the touch position, as taught by Satoh, in order to perform a process corresponding to the recognized operation function item (Satoh, paragraph 67).
Takenaka, as modified by Tsuji and Satoh, does not expressly disclose to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at positions on the touch face are the same as each other, to an object pressing the touch face.
Harris teaches an input apparatus wherein to supply driving signals changed based on a touch position to a piezoelectric element [figure 1b, exciter “17”, paragraph 21, a piezoelectric bending transducer], such that tactile sensations provided at positions on a touch face are the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the design of the information apparatus of Takenaka to supply driving signals changed on the touch position on the piezoelectric element, such that tactile sensations provided at positions on the touch face are the same as each other, to an object pressing the touch face, as taught by Harris, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 2,    (Original) Takenaka, as modified by Tsuji, Satoh and Harris, discloses the input apparatus according to claim 1, wherein the piezoelectric element has one end mounted on the touch sensor and the other end opened [Takenaka, figure 5, “E” has one end mounted on the touch panel and the other end opened].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622